     Case 3:20-cv-00197-DPM-PSH Document 65 Filed 05/12/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                      No. 3:20-cv-197-DPM-PSH

JEREMY ALMAN, Sergeant, North Central
Unit, ADC; ALEXANDER DELGADO,
Corporal, North Central Unit, ADC;
IAN WARD, Sergeant, North Central
Unit, ADC; THANE HUYARD, Sergeant,
North Central Unit, ADC; CODY BRUYETTE,
Corporal, North Central Unit, ADC;
KENNETH MOSS, Sergeant, North Central Unit,
ADC; KEITH DAY, Major, North Central Unit, ADC;
NURZUHAL FAUST, Warden, Arkansas
Department of Correction; ALEC WILBUR,
Sergeant, North Central Unit, ADC; KEVIN
HOLT, Corporal, North Central Unit, ADC;
DAVID FOSTER, Lieutenant, North Central Unit,
ADC; RONALD GILLIHAN, Captain, North Central
Unit, ADC; DEXTER PAYNE, Director, Pine
Bluff ADC; and RICHARD COHOON,
Sergeant, North Central Unit, ADC             DEFENDANTS

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 61, and overrules Everett's objection,
Doc. 63.   F ED.   R. CIV. P. 72(b)(3).   The Court also denies Everett's
motion to substitute, Doc. 62.        The Court may extend the time to
     Case 3:20-cv-00197-DPM-PSH Document 65 Filed 05/12/21 Page 2 of 2



substitute only if Everett shows excusable neglect.           FED. R. CIV.
P. 6(b)(l)(B);   Kaubisch v. Weber, 408 F.3d 540, 542 (8th Cir. 2005).
Everett argues that he isn't a lawyer and didn't know he needed to file
a motion to substitute.   But a person's pro se status generally doesn't
excuse a failure to comply with the Federal Rules of Civil Procedure.
Ackra Direct Marketing Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir.
1996).   Further, both Defendants' suggestion of death and Everett's
suggestion of death cited Rule 25(a)(1)-the same provision that
requires substitution within ninety days.            Doc. 32 & 47.        A
"misapplication or misreading of the plain language of Rule 25 does
not establish excusable neglect."     Kaubisch, 408 F.3d at 543.   Everett's
remaining claims against Alman are therefore dismissed without
prejudice for failure to timely substitute.   FED. R. CIV. P. 25(a)(l).
      So Ordered.



                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -2-
